 

Case 6:19-cr-00310-AA Document5 Filed 07/17/19 Page 1of2

FILED UY JL 719 tid? veneer

UNITED STATES DISTRICT COURT
DISTRICT OF OREGON ©

EUGENE DIVISION

UNITED STATES OF AMERICA 6:19-CR- AloO-AA
V. INDICTMENT
ANTONIO VASQUEZ-REYES, 8 U.S.C. § 1326

Defendant.

THE GRAND JURY CHARGES:
COUNT 1
(Illegal Reentry)
(8 U.S.C. § 1326)
On or about December 17, 2018, in the District of Oregon, defendant ANTONIO
VASQUEZ-REYES, an alien and citizen of Mexico, was found in the United States having

previously been arrested and denied admission, excluded, deported, and removed from the

United States as an alien on March 2, 2016, and defendant having knowingly and unlawfully re-

entered, without the express consent of the Attorney General of the United States, or his

\\A

\\A

\\\

 
Case 6:19-cr-00310-AA Document5 Filed 07/17/19 Page 2 of 2

successor, the Secretary of Homeland Security, to his reapplying for admission to the United
States from a place outside the United States;
In violation of Title 8, United States Code, Section 1326.

DATED this {Zp day of July. 2019.

     

FOREPERSON ..

Presented by:

BILLY J. WILLIAMS
United States Attorney

Z-—

PAMELA PAASO
Assistant United States Attorney

INDICTMENT Page 2

 
